Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 15/751337 
    
        
            
                                
            
        
    

Parent Data15751337, filed 02/08/2018 is a national stage entry of PCT/US2016/046794 , International Filing Date: 08/12/2016PCT/US2016/046794 Claims Priority from Provisional Application 62205431, filed 08/14/2015 

Claims 1-19 and 41-45 are pending.

42-45 were added.
Amendments filed on 02/16/21 are entered.
1-8, 11, 13- 14, 16 – 19 and 42-45 were examined.
Claims 9. 10, 11, 15, and 41 were withdrawn from consideration as non-elected invention.

[(3aS,8bR)-3,4,8b-trimethyl-2,3a-dihydro-1H-pyrrolo[2,3-b]indol-7-yl] N-phenylcarbamate.
(+)-phenserine
Figure 2
 
    PNG
    media_image1.png
    300
    300
    media_image1.png
    Greyscale

Posiphen® tartrate (Posiphen (See figure 2), also known as (+)-phenserine).



Election of invention
Previously, Applicants elected 1-8, 11, 13- 14, 16-19.  Applicant elected traumatic brain injury as the single species by the compound Posiphen. This election was made without traverse. (Response filed on 05/28/2020)  Restriction is made final. .

Response to Remarks

Alzheimer's disease (AD) is typified by progressive impairment in short-term memory and emotional disturbances that result from dysfunction and death of neurons in the hippocampus and associated regions of the limbic system and cerebral cortex. These aberrations are considered to result, in part, from microtubule-associated protein τ (τ) tangles and abnormal aggregates of cytoskeletal proteins , oxidative stress, and the overproduction and accumulation of amyloid-β peptide (Aβ) in and surrounding neurons 
35 U.S.C. 103 (a) Rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-8, 11, 13- 14, 16-19 and 42-45 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Debomoy Lahiri et al. (THE JOURNAL OF PHARMACOLOGY AND EXPERIMENTAL THERAPEUTICS, Vol. 320, No. 1, pages 386–396, 2007, 892 ref dated 09/18/2020) and Vitoria Johnson et al. (Nat Rev Neurosci. 2010 May; 11(5): 361–370. 892 ref dated 09/18/2020) and  Maria L Maccecchini (J Neurol Neurosurg Psychiatry. 2012 Sep;83(9):894-902. doi: 10.1136/jnnp-2012-302589. Epub 2012 Jul 11. Posiphen as a candidate drug to lower CSF amyloid precursor protein, amyloid-β peptide and τ levels: target engagement, tolerability and pharmacokinetics in humans, 892 ref. dated 09/18/2020).  See the entire documents.

[AltContent: rect]



Determining the scope and contents of the prior art (MPEP 2141.01)
Lahiri et al teaches Posiphen [(+phenserine] lowers amyloid-beta peptide levels (Abeta) in cell culture and mice. The Experimental Drug Posiphen [(+)-{Phenserine] Lowers Amyloid-β Peptide Levels in Cell Culture and Mice.
Lahiri teaches major characteristics of Alzheimer's disease (AD) are synaptic loss, cholinergic dysfunction, and abnormal protein depositions in the brain. The amyloid β-peptide (Aβ), a proteolytic fragment of amyloid β precursor protein (APP), aggregates to form neuritic plaques and has a causative role in AD. A present focus of AD research is to develop safe Aβ-lowering drugs. A selective acetylcholinesterase inhibitor, phenserine, in current human trials lowers both APP and Aβ. Phenserine is dose-limited in animals by its cholinergic actions; its cholinergically inactive enantiomer, posiphen (+)-[phenserine], was assessed. In cultured human neuroblastoma cells, posiphen, like phenserine, dose- and time-dependently lowered APP and Aβ levels by reducing the APP synthesis rate. This action translated to an in vivo system. Posiphen administration to mice (7.5–75 mg/kg daily, 21 consecutive days) significantly decreased levels of total APP (tissue mass-adjusted) in a dose-dependent manner. Aβ40 and Aβ42 levels were significantly lowered by posiphen (≥15 mg/kg) compared with controls. The activities of α-, β-, and γ-secretases were assessed in the same brain samples, and β-secretase activity was significantly reduced. Posiphen, like phenserine, can lower Aβ via multiple mechanisms and represents an interesting drug. ). Abstract)

Lahiri et al teaches that the experimental Alzheimer's Disease Drug Posiphen [(+)-Phenserine] Lowers Amyloid-β Peptide Levels in cell culture and mice
Characteristics of Alzheimer's disease (AD) are synaptic loss, cholinergic dysfunction, and abnormal protein depositions in the brain. The amyloid beta-peptide (Abeta), a proteolytic fragment of amyloid beta precursor protein (APP), aggregates to form neuritic plaques and has a causative role in AD. See fig. 1 and 7 and pages 388-392).

    PNG
    media_image2.png
    143
    362
    media_image2.png
    Greyscale


See fig. 10, p-393

    PNG
    media_image3.png
    270
    365
    media_image3.png
    Greyscale


Ascertaining the differences between the prior art and the claims at issue
Lahiri et al teaches Posiphen lowers amyloid-beta peptide levels in cell culture and mice. 
Lahiri does not explicitly teach link between traumatic brain injury and Alzheimer’s disease.
Johnson et al. teaches link between traumatic brain injury, development of AD and   amyloid-β (Aβ) plaques.  

Johnson et al. teaches traumatic brain injury (TBI). 
Johnson et al. teaches that traumatic brain injury (TBI) has devastating acute effects and in many cases seems to initiate long-term neurodegeneration. Indeed, an epidemiological association between TBI and the development of Alzheimer's disease (AD) later in life has been demonstrated, and it has been shown that amyloid-β (Aβ) plaques — one of the hallmarks of AD — may be found in patients within hours following TBI. Here, we explore the mechanistic underpinnings of the link between TBI and AD, focusing on the hypothesis that rapid Aβ plaque formation may result from the accumulation of amyloid precursor protein in damaged axons and a disturbed balance between Aβ genesis and catabolism following TBI. (Abstract).

    PNG
    media_image4.png
    86
    100
    media_image4.png
    Greyscale


Figure 2 represents potential mechanisms of post traumatic amyloid formation and clearance.
The epidemiological association between TBI and the development of Alzheimer's disease (AD) later in life has been demonstrated, and it has been shown that amyloid-β (Aβ) plaques, one of the hallmarks of AD may be found in patients within hours following TBI. Here, we explore the mechanistic underpinnings of the link between TBI and AD, focusing on the hypothesis that rapid Aβ plaque formation may result from the accumulation of amyloid precursor protein in damaged axons and a disturbed balance between Aβ genesis and catabolism following TBI. (1st para, Abstract),
Johnson teaches pathophysiological link in the production, accumulation and clearance of amyloid-β (Aβ) peptides following TBI. It teaches a single TBI can trigger both rapid and insidiously progressive AD-like pathological changes, particularly, the association between TBI and Aβ turnover. (Last 4 lines in abstract)
The link between trauma and the later development of neurodegenerative diseases such as AD is likely to be extremely complex, and work in this field remains in its infancy. One recurring issue in this field of research is the involvement of axons and trauma. This parallels the increasing emphasis on axonal involvement in the pathogenesis of AD, particularly axonal transport defects.  TBI is a common, devastating disorder and is the leading cause of death in children and young adult.  The later development of AD or neurodegenerative disease comes not only at a human cost, but also constitutes a considerable socioeconomic burden. Hence, this is an avenue of research of potential importance to almost everyone, and may have particular significance to those at high risk of TBI, such as those involved in contact sports players or in the military.
A mechanistic understanding of what drives the risk of developing AD following TBI will be imperative for the development of post-trauma interventions aimed at halting the onslaught of such debilitating neurodegeneration. Furthermore, the advancement of drug discoveries in the field of AD, such as BACE and γ-secretase inhibitors70,136 or neprilysin replacement strategies, may have potentially important roles in both the acute and chronic management of TBI. (Conclusion).
It would have been obvious to one skilled in the art at the time the invention was filed to treat traumatic brain injury by using Posiphen at the time the invention was filed with reasonable expectation of success.
	Furthermore, Maccecchini et al was added to show the link between APP) α and -β, amyloid-β peptide (Aβ), tau (τ) and inflammatory markers  Maccecchini et al teaches that Posiphen tartrate (Posiphen), lowers secreted (s) amyloid-β precursor protein (APP) α and -β, amyloid-β peptide (Aβ), tau (τ) and inflammatory markers in CSF of patients with mild cognitive impairment (MCI). (Abstract).

Maccecchini et al teaches that Posiphen proved well tolerated and significantly lowered CSF levels of sAPPα, sAPPβ, t-τ, p-τ and specific inflammatory markers, and demonstrated a trend to lower CSF Aβ42. (Results)

It demonstrate that pharmacologically relevant drug/metabolite levels reach brain and support the continued clinical optimization and evaluation of Posiphen for MCI and Alzheimer's disease. (Conclusion, page 894)).
It teaches that Posiphen proved well tolerated and significantly lowered CSF levels of sAPPα, sAPPβ, t-τ, p-τ and specific inflammatory markers, and demonstrated a trend to lower CSF Aβ42. (Results)
It demonstrate that pharmacologically relevant drug/metabolite levels reach brain and support the continued clinical optimization and evaluation of Posiphen for MCI and Alzheimer's disease. (Conclusion, page 894)).
Posiphen® tartrate (Posiphen (figure 2), also known as (+)-phenserine).
Posiphen lowered APP and Aβ levels in a dose-dependent manner and hence represents an interesting candidate drug to reduce amyloid-β precursor protein (APP) toxic products in humans. Dosage and amount and duration of treatment are taught (Introduction).

Maccecchini et al Posiphen doses up to 4×60 mg daily ×10 days were well tolerated. This 4×60 mg dose produced a small but statistically insignificant difference from placebo regarding gastrointestinal side effects and dizziness, and hence 4×60 mg four times a day was determined the no observed adverse effect level (table 1).Maccecchini et al demonstrates that Posiphen administration to MCI patients lowers sAPPα, sAPPβ and t-τ to levels present in healthy volunteers (See table 3 (A) and figure 4).

    PNG
    media_image5.png
    272
    440
    media_image5.png
    Greyscale

Figure 4
Comparison of sAPPα, sAPPβ and t-τ between untreated and treated mild 
Maccecchini et al Posiphen appears to be a promising experimental drug for MCI and AD as it can effectively lower CSF levels of APP, its primary target in brain, and in addition lower t-τ, p-τ and key inflammatory markers, and may hence impact disease progression at a number of levels. (Last para from discussion, page 901).

In regards to claims 42-45, Maccecchini et al teaches a promising experimental drug for MCI and AD as it can effectively lower CSF levels of APP, its primary target in brain, and in addition lower t-τ, p-τ and key inflammatory markers, and may hence impact disease progression at a number of levels.  Since posiphen reduces inflammation and therefore, Posiphen to treat MCI and AD as it can effectively lower 
Maccecchini et al teaches a promising experimental drug for MCI and AD as it can effectively lower CSF levels of APP, its primary target in brain, and in addition lower t-τ, p-τ and key inflammatory markers, and may hence impact disease progression at a number of levels.

Resolving the level of ordinary skill in the pertinent art and indicating obviousness or nonobviousness (MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed treat traumatic brain injury by using Posiphen as taught by Lahiri et al., Johnson et al. and Maccecchini et al for the reasons cited above. Maccecchini et al teaches a promising experimental drug for MCI and AD as it can effectively lower CSF levels of APP, its primary target in brain, and in addition lower t-τ, p-τ and key inflammatory markers, and may hence impact disease progression at a number of levels.  Maccecchini et al teaches the link between APP) α and -β, amyloid-β peptide (Aβ), tau (τ) and inflammatory markers  Johnson teaches pathophysiological link in the production, accumulation and clearance of amyloid-β (Aβ) peptides following TBI. It teaches a single TBI can trigger both rapid and insidiously progressive AD-like pathological changes, particularly, the association between TBI and Aβ turnover.  Maccecchini et al teaches that Posiphen tartrate (Posiphen), lowers secreted (s) amyloid-β precursor protein (APP) α and -β, amyloid-β peptide (Aβ), tau (τ) and inflammatory markers in CSF of patients with mild cognitive impairment (MCI). (Abstract).  Furthermore, Posiphen proved well tolerated and significantly lowered CSF levels of sAPPα, sAPPβ, t-τ, p-τ and specific inflammatory markers, and demonstrated a trend to lower CSF Aβ42. (Results).  Maccecchini demonstrate that pharmacologically relevant drug/metabolite levels reach brain and support the continued clinical optimization and evaluation of Posiphen for MCI and Alzheimer's disease. (Conclusion, page 894)).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to treat acute brain or nerve injury in a subject, comprising administering an effective amount of posiphen, or a pharmaceutically acceptable salt of posiphen, to the subject in need thereof with reasonable expectation of success.
In regards to amounts and dosage, administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by 
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.

The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SABIHA N QAZI/
Primary Examiner, Art Unit 1628